                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:18-CR-00235-D-1

UNITED STATES OF AMERICA

             v.

MARQUAVIOUSHAROLDCARR

                             ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on February 5, 2019, and the defendant's guilty-plea to offenses in violation

of 21 U.S.C. §§ 841(a)(l) and'846, the Court finds that the following property is hereby

forfeitable pursuant to 21 U.S.C. § 853, to wit:

      (a)    $70,150.00, which represents proceeds that the defendant personally obtained

             directly or indirectly as a result of the said offenses, and for which the United

             States may forfeit substitute assets pursuant to 21 U.S.C. § 853(p);

      (b)    One Smith and Wesson M&P 40 caliber bearing s/n DWJ9852, and any and all

      (c)    One Ruger P95 9mm handgun bearing s/n 31778647; and

      (d)    Any and all related ammunition.

      AND WHEREAS, by virtue of said guilty plea and the defendant's agreement

therein, the United States is now entitled to entry of an Order of Forfeiture pursuant

to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property subject to forfeiture,

to conduct any discovery the Court considers proper in identifying, locating, or

disposing of the property, and to commence proceedings that comply with any

statutes governing third-party rights, as provided by Fed. R. Crim. P. 32.2(b)(3);

                                             1
      It is hereby ORDERED, ADJUDGED and DECREED:

       1.    That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit

$70,150.00 to the United States as property constituting or derived from proceeds

obtained, directly or indirectly, as a result of the said offenses.

      2.     That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Ord~r at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part. That any and

all forfeited funds shall be deposited by the U.S. Department of Justice or the U.S.

Department of the Treasury, as soon as located or recovered, into the U.S.

Department of Justice's Assets Forfeiture Fund or the U.S. Department of the

Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C. § 524(c) and 21

U.S.C. § 881(e).

       3.    That based upon the Memorandum of Plea Agreement, all of the

defendant's interests in the identified personal property listed herein are herewith

forfeited, subject to the provisions of 21 U.S.C. § 881(e).

       4.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.




                                            2
SO ORDERED. This~ day of May 2021.



                                     lsc.DEVERm
                                     United States District Judge
